This matter comes up on a petition by appellants for a writ ofsupersedeas. The matter before the court was originally initiated in the Superior Court on petition for a writ of mandate. The writ of mandate was issued as prayed for in the said petition, and an appeal was taken from the judgment to the Supreme Court. Thereafter, a petition for a writ of supersedeas
was filed in the Supreme Court, but that court transferred the cause to this court. The object of the petition is to prevent the Superior Court from enforcing, pending appeal, its writ of mandate commanding the defendants, as president and secretary, respectively, of the California and Eastern Steamship Company, to permit the plaintiffs, by their accountants and attorneys, *Page 548 
to inspect and examine all the books and accounts of the said California and Eastern Steamship Company.
An objection to the petition for the writ of supersedeas is filed herein on several counts, the first being that the petition does not set forth facts sufficient to entitle petitioners to the writ of supersedeas.
[1] There are no facts set forth in the petition to show that the stockholders seek such inspection with intent to use it to the injury of the corporation, nothing but conclusions having been set forth in the petition for supersedeas in reference to such matters.
The objections to the sufficiency of the petition for the writ of supersedeas, are therefore well taken, and the petition is denied.
Conrey, P.J., and Houser, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on November 14, 1929, and an application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 21, 1929.
All the Justices concurred.